Citation Nr: 0304937	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  00-19 158	)	DATE
	)
	)


THE ISSUE

Whether the August 26, 1969, decision by the Board of 
Veterans' Appeals (Board) denying the claim of entitlement to 
service connection for ulcerative colitis should be revised 
or reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Moving Party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The Moving Party had active service from November 1965 to 
September 1967.

This matter is before the Board on a motion for revision of 
an August 26, 1969 Board decision, which denied the claim of 
entitlement to service connection for ulcerative colitis.  
The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  See Pub. L. No. 105-
111 (Nov. 21, 1997) (codified at 38 U.S.C.A. §§ 5109A and 
7111).  In a decision dated in June 2001, the Board found 
that no CUE existed in the August 26, 1969 Board decision.  
The Moving Party appealed to the United States Court of 
Appeals for Veterans Claims (Court), which vacated the 
Board's June 2001 decision and remanded for re-adjudication.  
The Board advised the Moving Party of that determination and 
afforded him opportunity to submit additional argument 
relevant to the motion; thereafter he indicated he had 
nothing further to submit.  Therefore, herein below the Board 
will again address the Moving Party's motion for revision of 
the August 26, 1969 Board decision that denied the claim of 
entitlement to service connection for ulcerative colitis.  


FINDINGS OF FACT

1.  In a final decision dated August 26, 1969, the Board 
denied the Moving Party's claim of entitlement to service 
connection for ulcerative colitis.

2.  The August 26, 1969, Board decision that denied service 
connection for ulcerative colitis was supported by the 
evidence of record and consistent with governing legal 
authority.




CONCLUSION OF LAW

The Board's August 26, 1969 decision that denied service 
connection for ulcerative colitis does not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 2002); 38 C.F.R. §§  20.1400-
20.1411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, the United States will pay compensation.  In the case 
of any veteran who served for ninety days or more during a 
period of war, service connection will also be established 
for a chronic disease becoming manifested to a degree of 
10 percent or more within one year of the date of separation 
from service.  Chronic diseases are defined as anemia; 
arteriosclerosis; arthritis; progressive muscular atrophy; 
brain hemorrhage; brain thrombosis; bronchiectasis; calculi 
of the kidney, bladder or gallbladder; cardiovascular-renal 
disease; cirrhosis of the liver; coccidioidomycosis; diabetes 
mellitus; encephalitis lethargica residuals; endocarditis; 
endocrinopathies; epilepsies; Hodgkin's disease; leprosy; 
leukemia; myasthenia gravis; myelitis; myocarditis; 
nephritis; organic disease of the nervous system; osteitis 
deformans; osteomalacia; bulbar palsy; paralysis agitans; 
psychoses; purpura idiopathic hemorrhage; Raynaud's disease; 
sarcoidosis; scleroderma; amyotrophic lateral sclerosis; 
multiple sclerosis; syringomyelia; thromboangiitis 
obliterans' tuberculosis; malignant tumors or tumors of the 
brain, spinal cord or peripheral nerves; and, ulcers.  
38 U.S.C. §§ 301, 310, 312 (1965); see also 
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131 (West 1991 & 
Supp. 2002).

Under 38 U.S.C.A. § 7111, the Board has, for the first time, 
been granted the authority to revise its prior decisions on 
the grounds of CUE.  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  
The motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b).  

The record to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b)(1).  For a 
Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by VA not later than 90 days before such 
record was transferred to the Board for review in reaching 
that decision, provided that the documents could reasonably 
be expected to be part of the record.  38 C.F.R. § 
20.1403(b)(2); see generally Bell v. Derwinski, 2 Vet. App. 
611 (1992).  The constructive possession holding of Bell is 
not applicable to decisions rendered prior to July 21, 1992.  
VAOPGCPREC 12-95 (May 10, 1995), published at 60 Fed. Reg. 
43,186 (1995).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
38 C.F.R. § 20.1403(a).  See also Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  
38 C.F.R. § 20.1403(c).  

If evidence establishes error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. § 7111; 38 C.F.R. § 
20.1400.

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; the Secretary's failure to fulfill the 
duty to assist; and disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

The "benefit of the doubt" rule of 38 U.S.C.A. 5107 (West 
Supp. 2002) does not apply to a Board decision on a motion to 
revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).

Initial Matter

During the pendency of the Moving Party's motion, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Court has commented that, insofar as CUE motions are not 
conventional appeals, and are fundamentally different from 
any other kind of action in the VA adjudicative process, the 
duties to notify and assist contained in the VCAA are not 
applicable to CUE motions.  Livesay v. Principi, 15 Vet. App. 
165 (2001) (en banc).  In any case, the Board sent the Moving 
Party the CUE regulations, which advised him of the specific 
filing and pleading requirements governing motions for review 
on the basis of CUE.  The Moving Party responded and has 
provided arguments pertinent to his CUE motion.  The Board 
further notes that the determination of CUE is based on the 
facts of record at the time of the decision challenged.  
38 C.F.R. § 20.1403(b) (2002).  Therefore, there is no 
further factual development that would be appropriate.

Factual Background

Service medical records are negative for complaints, clinical 
findings or diagnoses pertinent to the gastrointestinal 
system.  On the reports of medical examination and history 
completed in September 1967 in connection with separation 
from military service, the Moving Party denied having or 
having had intestinal problems and the examination conclusion 
was that there was no noted abnormality pertinent to the 
gastrointestinal system.

In a medical statement dated in June 1968, a private 
physician set out that the Moving Party had had diarrhea and 
had passed blood from the bowels for the past two months.  
Also noted was that the Moving Party had had a sore throat 
for about seven or eight months.  The diagnoses were 
ulcerative stomatitis and dysentery, cause unknown.  The 
private physician reported initial treatment of the Moving 
Party in February 1968.  

In June and July 1968, the Moving Party was hospitalized in a 
VA facility with the complaint of having had diarrhea and a 
sore throat of two months' duration.  The pertinent diagnosis 
was colitis, etiology undetermined.  Further studies were 
recommended to rule out amebiasis.  VA medical records dated 
in July and August 1968 show no further diagnoses pertinent 
to the gastrointestinal system.

In a medical statement dated in October 1968, a private 
physician reported treatment of the Moving Party in September 
and October 1968 for ulcerative colitis.  It was noted that 
although the organism was not demonstrated, there was 
probable initiation by amebic colitis.  The statement 
includes note of the Moving Party's history that the chronic 
diarrhea had developed at about the time of discharge from 
service.  

Reports of VA hospitalization and observation in December 
1968 reflect findings consistent with ulcerative colitis, 
treated conservatively.  The report includes the Moving 
Party's account of symptoms beginning since his return from 
Vietnam.  

In February 1969, the Moving Party was again admitted to a VA 
facility for treatment of ulcerative colitis.  

In May 1969, the Moving Party argued that his 
gastrointestinal condition had been diagnosed within the 
presumptive period following his discharge from service.  He 
denied any pre-service gastrointestinal problems.  

In a June 1969 letter, a private physician noted that the 
Moving Party had been treated since February 1968 for throat 
complaints and later for ulcerative colitis.  

In VA Form 1-9, received in June 1969, the Moving Party 
referenced an "incubation period" between service and the 
diagnosis of ulcerative colitis and argued that such could 
not have developed within five months after service discharge 
without being related to service.

In its August 26, 1969 decision, the Board concluded that 
ulcerative colitis was not incurred in or aggravated by 
service.  The basis for the denial was that ulcerative 
colitis, or any bowel infestation causative of ulcerative 
colitis, was not manifested during the Moving Party's active 
duty service, and instead first manifested seven months after 
separation from service.  Also discussed was the absence of 
gastrointestinal complaints or problems at the time of 
discharge from service, as shown by the September 1967 
examination report, and that ulcerative colitis was not among 
the diseases warranting presumptive service connection under 
governing laws and regulations.

Analysis

The Board first notes that the Moving Party's argument 
includes the implicit contention that the Department of 
Veterans Affairs (VA) Regional Office (RO) decisions dated in 
October 1968 and January 1969 contain CUE in denying service 
connection for ulcerative colitis.  The Moving Party appealed 
the October 1968 rating decision, however, forming the basis 
of the Board's August 26, 1969 decision.  As such, neither 
the October 1968 denial or the January 1969 confirmed rating 
action became final.  When a determination of the RO is 
appealed to and then affirmed by the Board, the RO's 
determination is subsumed by the Board's decision.  See 
38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. § 20.1104.  
Thus, as a matter of law, no claim of CUE can exist with 
respect to the October 1968 or January 1969 RO decisions.  
See Duran v. Brown, 7 Vet. App. 216, 224 (1994); accord, 
Johnston v. West, 11 Vet. App. 240, 241 (1998).  

The question to be answered herein is limited to whether CUE 
exists in the August 26, 1969, Board decision that denied 
entitlement to service connection for ulcerative colitis.  
That decision was final.  The evidence of record at the time 
of the Board's August 26, 1969 decision consisted of the 
Moving Party's service medical records; medical statements 
from the Moving Party's private treating physicians; and VA 
and private outpatient treatment records, as described above.  
The Board emphasizes that to the extent subsequent VA or 
private records speak to the onset and etiology of ulcerative 
colitis, even if favorable, they may not be considered as 
within VA's constructive possession at the time of the August 
26, 1969 Board decision and cannot form the basis for a 
finding of CUE in the 1969 decision.  See VAOPGCPREC 12-95 
(May 10, 1995), published at 60 Fed. Reg. 43,186 (1995).

The Moving Party's argument is essentially two-fold:  1)  
that his ulcerative colitis was caused or aggravated by post-
traumatic stress disorder (PTSD), later diagnosed and 
currently service-connected; or, 2) that ulcerative colitis 
was first manifest within a few months following his 
separation from service.  

The Board again emphasizes that whether CUE exists in the 
August 26, 1969 decision must be assessed based on the 
evidence of record at the time that decision was made.  At 
the time of the Board's 1969 decision there was no suggestion 
that the Moving Party had PTSD or other service-related 
psychiatric disability that, in turn, caused or aggravated a 
gastrointestinal illness.  The Board further notes that the 
August 26, 1969, decision did not dispute that ulcerative 
colitis had been diagnosed within the initial post-service 
year.  Rather, the Board correctly applied extant law, noting 
that ulcerative colitis was not included among the 
disabilities warranting presumptive service connection 
pursuant to 38 U.S.C. § 312.  The veteran's own assessment 
that service connection for ulcerative colitis was 
presumptively warranted is based on a misunderstanding of 
governing laws.  

What the evidence of record at the time of the August 26, 
1969 Board decision did not show was that ulcerative colitis 
or other gastrointestinal illness was first shown during 
active service, or that the colitis diagnosed after service 
separation was etiologically related to any event of the 
Moving Party's active service.  Despite a diagnosis there 
was, in short, no competent medical evidence establishing an 
in-service onset or a causal nexus between ulcerative colitis 
and service.  The veteran's own assertions as to such a 
relationship were considered by the Board, but, as a 
layperson, he was not competent to establish the requisite 
nexus to service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He 
has identified no error of law or fact speaking to the basis 
of the Board's 1969 denial such as to establish CUE in that 
decision.  His mere disagreement with how the Board weighed 
the evidence is insufficient to establish CUE.

In conclusion, the August 26, 1969, Board decision that 
denied service connection for ulcerative colitis was 
supported by the evidence of record and consistent with 
governing legal authority and no CUE exists in that decision.




ORDER

The motion for revision on the grounds of CUE of the August 
26, 1969, Board decision denying service connection for 
ulcerative colitis is denied.



		
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 



